Opinion
Per Curiam,
The sole issue raised by appellants is whether their motion to suppress should have been granted on the ground that the affidavit in support of the search warrant was insufficient. The facts are set out by Judge Hoffman in the Dissenting Opinion. However, the majority of the court considers that read as a whole the affidavit was sufficient to sustain an independent and detached appraisal that probable cause for a search *227existed. United States v. Ventresca, 380 U.S. 102 (1965); Commonwealth v. Matthews, 446 Pa. 65, 285 A. 2d 510 (1971). The affidavit contains many key facts {e.g., the telephone number, a description of the mode of operation, the clear implication that the informer supplied the address for the surveillance, an indication that the activity in question took place repeatedly), and it is impressively candid (“The informant does not have personal knowledge of this taking place during the week, but he does know that it takes place on Sundays”). These factors, together with the corroborating facts set forth in the affidavit, see United States v. Harris, 403 U.S. 573 (1971), convince the court that, although this is a close case, the affidavit is sufficient.
Judgment of sentence affirmed.
Cercone, J., concurs in this result.
Wright, P. J., and Spaulding, J., took no part in the decision of this case.